CARL R. GAERTNER, Judge,
dissenting.
Although I fully agree with the conclusions of the majority opinion regarding the merits of this appeal, I nevertheless dissent. I believe the appeal should be dismissed because of the flagrant violation of Rule 84.04(d).
Appellant’s point relied on, “whether the circuit court erred in granting defendant’s Motion To Dismiss Count II Of Plaintiff’s Petition”, supplies not even a hint of the issue of law presented on this appeal. I am concerned that our frequent leniency in the enforcement of Rule 84.04(d) may be misconstrued as tacit approval of slip-shod practice. The more we excuse rule violations, the more meaningless the rule becomes. The total disregard of the requirements of the rule demonstrated by appellant’s brief creates at least an inference that some members of the bar are beginning to take a most perfunctory view of the rules of appellate practice.
Long ago one of our greatest jurists said:
“The rules of appellate practice ... are simple and plain. They fill no office of mere red tape, or as a show of surface routine. To the contrary, they have substance, and carry on their face the obvious purpose to aid appellate courts in getting at the right of a cause.... If they are not to be obeyed they should be done away with once for all_” Sullivan v. Holbrook, 211 Mo. 99, 109 S.W. 668, 670 (Mo.1908).